Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00746-CV

                                        IN RE John (Jack) PALAU

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 6, 2019

PETITION FOR WRIT OF PROHIBITION DENIED

           On October 23, 2019, relator filed a petition for writ of prohibition. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of prohibition is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 19-144, styled Act Investments, Inc.; et al v. John (Jack) Palau; et al.,
pending in the 451st Judicial District Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.